Case 1:19-cv-01857-VEC Document 88 Filed 09/03/19 Page 1of5

 

LAW OFFICES
THE WOOLWORTH BUILDING
233 BROADWAY, SUITE 2065

NEW YORK, NEW YORK 10279
1 OAKWOOD COURT
. TELEPHONE (212) 227-4450 CEDAR GROVE, NEW JERSEY 07009
NEW YORK AND TELECOPIER (212) 227-4566 TELEPHONE (800) 380-4450
NEW JERSEY BARS howard@hwburnslaw.com TELECOPIER (973) 571-1496

September 3, 2019

FILED ELECTRONICALLY VIA ECF

Honorable Valerie E. Caproni, U.S.D.J.
United States District Court

40 Foley Square, Room 240

New York, New York 10007

Re: Docket No. 19 Civ. 1857 (VEC)
COOGI Partners, LLC v. NBA Properties, Inc., et al.

Dear Judge Caproni:

In accordance with Your Honors directive at the initial Pre-Trial
Conference (4/26/19), the parties respectfully submit the following joint status report for
the month of August, 2019 (Report No. 4).

General Matters

The parties continued to discuss settlement throughout the month,
including exchanging written settlement proposals. On August 8 the parties conferred
telephonically with Magistrate Judge Freemen regarding their settlement efforts, and

———-— have arrin-person-settlement- conference with the Magistrate Judge, to be attended by ~~ ~~ >

client representatives, scheduled for September 11.

On August 8, the NBA Defendants served their Reply Memorandum of
Law in further support of their motion to dismiss the amended complaint. '

 

' The “NBA Defendants” are all of the Defendants other than NIKE.

 
Case 1:19-cv-01857-VEC Document 88 Filed 09/03/19 Page 2 of 5

Hon. Valerie E. Caproni, U.S.D.J. 2 September 3, 2019

Plaintiff's Discovery

Plaintiff previously reported that it had served information subpoenas on
Google, Bing and Yahoo! regarding the purchase, sale and/or use of AdWords
containing the word “Coogi.” Plaintiff continues its discussions with the subpoena
recipients regarding their anticipated responses.

On August 1, the NBA Defendants served their objections and responses
to Plaintiff Coogi's interrogatories.

On August 6, Plaintiff initiated discovery deficiency discussions with the
NBA Defendants regarding certain of their objections to Plaintiff's First Set of Requests
for Production of Documents. Plaintiff awaits the NBA Defendants’ response to the
deficiencies raised in its letter and intends to confer with the NBA Defendants regarding
those matters as soon as the NBA Defendants respond.

Plaintiff also intends to confer shortly with Nike about the deficiencies
raised in Plaintiffs June 24 deficiency letter to Nike concerning its objections to
Plaintiff's document requests, and NIKE’s July 23 response to Plaintiff's letter, as well as
additional deficiencies to be raised by Plaintiff with respect to Nike’s document

production to date.

On August 7, Nike served its objections and responses to Plaintiff's
interrogatories.

On August 28, Plaintiff produced documents in response to Nike's
document request.

Other than a small initial tranche of documents produced by Nike (which
includes a substantial number of documenis previously provided to Nike by Plaintiff),

Plaintiff has not received any other documents from Nike, nor have the NBA Defendants” =

produced any documents in response to Plaintiff's document requests.

During the month, counsel for Plaintiff agreed to accept service of Nike's
document and deposition subpoenas addressed to non-parties Gene Therapy Group,
Inc. and Willie Montanez. Mr. Montanez was identified in Plaintiff's initial disclosures.
Gene Therapy served its objections and responses to Nike's document subpoena on
August 29. Willie Montanez’ response to Nike's document subpoena will be served
today or tomorrow (the agreed due date). Dates for the non-party depositions await

discussion.

 
Case 1:19-cv-01857-VEC Document 88 Filed 09/03/19 Page 3 of 5

Hon. Valerie E. Caproni, U.S.D.J. 3 September 3, 2019

Plaintiff also is considering dates for expert disclosure proposed by Nike.

Defendants’ Discovery

Expert Discovery

On August 22, 2019, Defendants contacted Plaintiff to confirm dates for
disclosing experts under Rule 26(a)(2)(B), Fed. R. Civ. P. Specifically,
Defendants proposed:

(1) November 15, 2019, as the deadline for Plaintiff to disclose the identity
of the witnesses it may use as experts at trial and accompanying written reports,

and
(2) December 13, 2019, as the deadline for Defendants to disclose the

identity of the witnesses it may use as experts at trial and accompanying written
reports.

Subpoena to Gene Therapy Group, Inc. and Willie Montanez

NIKE issued subpoenas for depositions and documents to Willie Montanez
and Gene Therapy Group, Inc., which Plaintiff identified in its Rule 26(a)(1) Initial
Disclosures. Plaintiff's counsel agreed to accept service of the subpoenas on
behalf of these entities. Plaintiff's counsel also requested an extension of time to
respond to the subpoenas. NIKE agreed to the requested extension.

Plaintiffs Document Production in Response to NIKE’s Discovery Requests:

Plaintiff represented to NIKE that it would produce documents in response
to NIKE’s discovery requests on July 30, 2019. Plaintiff notified NIKE on July 30

_that it experienced some delays and expected to “begin production within the
next couple of weeks.” NIKE agreed to the requested extension. Over four

weeks later, on August 28, 2019, Plaintiff produced documents in response to
NIKE’s first set of requests for production.

Plaintiff has yet to produce critical documents requested by NIKE and the
NBA Defendants. .NIKE is in the process of memorializing the deficiencies in a
letter to Plaintiff to facilitate a meet and confer on these issues. NIKE is hopeful it
will not need Court intervention.

 
Case 1:19-cv-01857-VEC Document 88 Filed 09/03/19 Page 4 of 5

Hon. Valerie E. Caproni, U.S.D.J. 4 September 3, 2019

Plaintiff's Document Production in Response to the NBA Defendants’ Discovery
Requests:

Similar to NIKE’s report above, Plaintiff represented to the NBA
Defendants that it would produce documents in response to the NBA Defendants’
discovery requests on August 15, 2019, but did not do so. Rather, Plaintiff
notified the NBA Defendants on August 15, 2019 that it had “encountered some
delays” and expected “to begin production within the next couple weeks.” To
date, Plaintiff has not produced documents responsive to the NBA Defendants’
requests, aside from forwarding a copy of the documents produced to NIKE on

August 28, 2019.

On August 29, 2019, the NBA Defendants sent a deficiency letter to
Plaintiff, identifying numerous issues in Plaintiffs written responses to the NBA
Defendants’ interrogatories and document requests, and commenting generally
on Plaintiff's August 28, 2019 production of documents purportedly responsive to
NIKE’s requests. The parties intend to schedule a time next week to meet and
confer in attempt to resolve these discovery issues without Court intervention.

NIKE’s Document Production in Response to Plaintiffs Discovery Requests:

NIKE timely produced documents in response to Plaintiff's discovery
requests on July 12, 2019. These documents include sales information for the
accused products, internal design documents relating to the accused products,
marketing documents relating to the accused products, information relating to key
word purchases, etc.

NIKE responded to Plaintiff's deficiency letter on July 23, 2019. NIKE’s
response explained why Plaintiff's position lacked merit. Plaintiff has not
substantively responded to NIKE’s July 23 letter. Regardiess, NIKE is hopeful

that any issues Plaintiff may raise can also be resolved without Court _
‘intervention. — BO

NBA Defendants’ Document Production in Response to Plaintiff's Discovery
Requests:

The NBA Defendants are in the process of collecting and reviewing
documents for production in response to Plaintiffs discovery requests. The NBA
Defendants intend to produce documents on a rolling basis, beginning the week
of September 16, 2019, if not sooner.

 
Case 1:19-cv-01857-VEC Document 88 Filed 09/03/19 Page 5of5

Hon. Valerie E. Caproni, U.S.D.J. 5 September 3, 2019

The NBA Defendants received a deficiency letter from Plaintiff on August
6, 2019 concerning their written responses to Plaintiff's document requests and is
in the process of preparing a response to facilitate a meet-and-confer next week.

  
 

Howard/W. Burns, Jr.

CC: All Counsel Via ECF

 
